Opinión concurrente del
Juez Asociado Señor Fuster Berlingeri.
Aunque concurro con los señalamientos normativos y doctrinales de la opinión disidente del Juez Asociado Señor Hernández Denton contenidas en las Partes II, III y IV de ésta, que en general delimitan propiamente el contorno de las facultades del Procurador del Ciudadano, no estoy de acuerdo con lo señalado en la Parte V de esa opinión ni con el resultado al que llega.
Concurro también generalmente con los señalamientos en la opinión del Juez Asociado Señor Negrón García. En su esencia, no son incompatibles con los del Juez Asociado Señor Hernández Denton aludidos, sino más bien complementarios. En particular, coincido con el análisis del Juez Asociado Señor Negrón García sobre la naturaleza del interrogatorio bajo consideración. Aunque no muy con-vencional, no se trata de un interrogatorio que rebase las facultades del Ombudsman.
Más aún, por las razones que señala en su opinión con-currente el Juez Asociado Señor Rebollo López, no creo que debe impedírsele al Procurador del Ciudadano utilizar es-tos interrogatorios si en su discreción el Procurador cree que con ellos adelanta el desempeño de sus funciones en esta época de tan marcada ineficiencia en la burocracia gubernamental.
*392Quizás, como intima el Juez Asociado Señor Hernández Denton, en este caso en particular, por razones de pruden-cia, el Procurador del Ciudadano debió abstenerse de re-querirle a J.A.S.A.P. contestar un interrogatorio tan abarcador. Pero no es función nuestra anular una actua-ción del Ombudsman sólo porque prudencialmente no fue la actuación más serena o ponderada que podía hacerse en las circunstancias concretas del caso. Para proteger las im-portantes funciones del Procurador del Ciudadano, sobre todo en esta época cuando son particularmente necesarias, no debemos intervenir con sus facultades en casos como este aun cuando la discreción del funcionario, de haber sido nuestra, pudo haberse ejercido con mayor ecuanimidad. Por ello coincido con los Jueces Asociados Se-ñores Negrón García y Rebollo López en que debe confir-marse el dictamen del Tribunal Superior, Sala de San Juan.
— O —